ACCEPTED
                                                                                                                    05-18-00520-CV
                                                                                                          FIFTH COURT OF APPEALS
                                                                                                                   DALLAS, TEXAS
                                                                                                                   6/5/2018 9:15 AM
                                                                                                                         LISA MATZ
                                                                                                                             CLERK
                                            NO. 05-18-00520-CV

                                    IN THE COURT OF APPEALS
                                    FIFTH DISTRICT OF TEXAS                                       FILED IN
                                         DALLAS, TEXAS                                     5th COURT OF APPEALS
                                  ************************k******                              DALLAS, TEXAS
                                                                                           6/5/2018 9:15:21 AM
                                        BRIM V MAGEE-BRIM                                        LISA MATZ
                                  ******************************                                   Clerk


                    APPEAL FROM THE 3821“) JUDICIAL DISTRICT COURT
                             ROCKWALL COUNTY, TEXAS
                              TRIAL COURT NO. 1-16-0470
                                  **a«4c~.I:i:1c—J:-.vuw:****:u:**~:=**~J¢*****9:*




                                   MOTION TO DISMISS APPEAL
TO THE HONORABLE FIFTH COURT OF APPEALS:
         Appellant asks the Court to Dismiss the Appeal. Appellant asks this of the Court prior to the

ﬁling of Appellant’s Brief, in order to avoid additional costs.

                                                 A. Introduction

         1.   APPELLEE is Kellye Renee Magee- Brim; APPELLANT is Arthur Lloyd Brim
         2.   No   rule provided a deadline to ﬁle this      motion    to dismiss. See, Wcilker V. Cleer, 174
S.W.2d 956. 059 (Tex. 1943); Meeks          V.   Walker, 783 S.W.2d 823 (Tex. App.-Fort Worth, 199, no

writ).


         3.   Appellee has not been served with notice of this appeal.

                                      B.   Argument and Authorities

         4.   The Court has the Authority         to dismiss   an appeal     if there is   no longer an issue in

controversy as Appelant cares not to prosecute this appeal. See             Heckman V Williamson Cty., 369
S.W.3d 137, l54 (Tex. 2012); Tex,         A & M Uni.-Kingville V Yarbrough, 347 S.W.3d 289, 291
                                                                                                               1
(Tex. 2011)

         5.   This   is   no   reporter’s record   on file.

         6.   Appellant requests that the Court dismiss the appeal in                 its     entirety


                                                      C. Conclusion

        Appellant Arthur Lloyd Brim requests the Court to dismiss this appeal in whole. Pursuant

to   TRAP 42.1
                                                        D. Prayer

For these reasons, Appellant asks the Court to dismiss                  this appeal in        whole.




                                                          Respectfully submitted,




                                                          By:       %%%
                                                                        E.        odman
                                                                                          ,
                                                                                              /W/
                                                          T   xas   B        0.   24029581
                                                          P.O.   BOX 398
                                                          ROCKWALL, TEXAS                     75087
                                                          Tel. (972)772-4140
                                                          Fax. (972)772-5606
                                                          Attorney for Appellant




                                          CERTIFICATE OF SERVICE
       I certify that on June 4, 2018 a true and correct copy of MOTION TO DISMISS APPEAL

was served by eﬁle or facsimile on the following.